Citation Nr: 0216314	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for a heart disorder 
and/or hypertension.

(The issue of entitlement to service connection for a stomach 
disorder based on de novo review will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to December 1943.  This case initially came before 
the Board of Veterans' Appeals (Board) from a July 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois which denied the 
veteran's petitions to reopen claims of entitlement to 
service connection for a low back disorder, a lung disorder, 
a heart disorder, hypertension, a stomach disorder and a left 
leg disorder.  A Travel Board hearing was held at the RO 
before the undersigned in September 2000.  

In April 2001, the Board determined that new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for a low back disorder, a lung 
disorder, and heart disease/hypertension.  Additional 
development of the evidence concerning these issues was 
undertaken at that time.  The petitions to reopen claims of 
entitlement to service connection for disorders of the 
stomach and left leg were also remanded for further 
development by the RO.  

[The Board is undertaking additional development on the issue 
of entitlement to service connection for a stomach disorder.  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.]

FINDINGS OF FACT

1.  By rating decision in May 1987, the RO denied service 
connection for a stomach disorder as not shown by the record; 
the veteran did not timely appeal that decision.

2.  Evidence received since the May 1987 rating decision 
shows he has a stomach disorder, bears directly and 
substantially upon the matter of service connection for a 
stomach disorder, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  By rating decision in May 1987, the RO denied service 
connection for a leg disorder as not found; the veteran did 
not timely appeal that decision.

4.  Evidence received since the May 1987 rating decision 
shows the veteran has (or has had) a left leg disorder, bears 
directly and substantially upon the matter of service 
connection for a left leg disorder, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  A left leg injury during service was acute in nature and 
resolved without residual disability; any current left leg 
disability is not shown to be related to service. 

6.  Sarcoidosis was not manifested in service or within one 
year after the veteran's discharge from service, and there is 
no competent evidence that the disability is related to 
service; chronic bronchial asthma is not currently diagnosed.

7.  A heart disorder and hypertension were not manifested in 
service, or within one year following the veteran's discharge 
from service, and there is no competent that such disability 
is related to service.





CONCLUSIONS OF LAW

1.  Evidence received since the May 1987 rating decision 
denying service connection for a stomach disorder is new and 
material, and the claim may be reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

2.  Evidence received since the May 1987 rating decision 
denying service connection for a left leg disorder is new and 
material, and the claim may be reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

3.  Service connection for a left leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2002);  38 C.F.R. §§ 3.303, 3.304 (2002).

4.  Service connection for a lung disorder (to include 
bronchial asthma and sarcoidosis) is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.316 (2002).

7.  Service connection for a heart disorder and/or 
hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met with respect to the issues addressed on 
the merits below.  

The veteran was notified via rating decision in July 1999, 
statement of the case in February 2000, and SSOC in May 2002 
as to why his claims were denied.  He was advised of what was 
needed to establish entitlement to the benefits sought and 
what the evidence of record showed.  Letters dated in August 
and October 2001 advised him specifically what evidentiary 
development was his responsibility.  In April 2001 he was 
informed of pertinent provisions of the VCAA.  In a statement 
received in August 2001, he informed VA that he had no 
additional evidence to submit.

The RO has obtained the veteran's service treatment records.  
He has not identified any pertinent medical records that are 
available and outstanding.  Pursuant to the Board's April 
2001 remand, medical records were sought from several private 
medical providers identified by the veteran.  Review of the 
file demonstrates that VA has satisfied its duty to assist 
him to obtain these records.  He was afforded a VA 
examination regarding his lung disability claim.  The Board 
has considered whether further VA examination is indicated, 
and has determined (as will be discussed in greater detail 
below) that there is no reasonable possibility that a VA 
examination would provide information of probative value to 
the matters at hand.  The communications noted above have 
provided the veteran with a general explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  No further assistance to the veteran in the 
development of evidence is required.  

Where there has been substantial compliance with the VCAA and 
the implementing regulations, a remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
veteran is not prejudiced by the Board's addressing the 
claims based on the current record.
II.  Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

For petitions to reopen previously denied claims filed prior 
to August 29, 2001, new and material evidence was defined by 
regulation as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 with respect to new and 
material evidence have now been amended.  However, application 
of the changes in § 3.156 was limited to claims to reopen 
received on or after August 29, 2001.  Since the veteran's 
claims to reopen were received prior to August 29, 2001, the 
new § 3.156 provisions are not applicable in his case and the 
prior law will be applied. 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence submitted 
since the last final denial of a claim.  Evans v. Brown, 9 
Vet. App 273 (1996).  Evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for cardiovascular disease (to include 
hypertension) and sarcoidosis may be granted on a presumptive 
basis if such disability was manifested to a compensable 
degree within three years of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

III.  Factual Background and Analysis

Stomach Disorder

The service medical records contain evidence of positive 
responses to tuberculin purified protein derivative (PPD) 
tests on more than one occasion.  A January 1981 health 
record indicated diagnosis of PPD converter in July 1980 with 
no active disease.  January 1981 chest X-ray was normal.  The 
report of examination associated with the veteran's service 
separation in February 1981 shows that PPD conversion was 
noted in March 1980.  The report also shows that the examiner 
noted doubt concerning adequate complaince with isoniazid 
prophylaxis treatment.  Tuberculosis was not diagnosed.  

A February 1981 VA Medical Certificate notes that the veteran 
gave a history of tuburculosis on service separation.  He 
added that he had been given medications but could not recall 
what type they were and added that they were almost all gone.  
A March 1981 VA progress note shows that the vetern had been 
non-complaint with INH (isoniazid) therapy in the past year.  

The record reveals that the verteran failed to report for 
scheudled VA examinations in June and December 1990.  

In a May 1987 rating decision the RO denied the veteran's 
claim for service connection for a stomach condition.  The 
claim was denied because a stomach disorder was not shown by 
the evidence of record.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated in May 1987.  He did not initiate an appeal 
of the May 1987 denial within one year of notification.  
Hence, that decision is final.  38 U.S.C.A. § 7105.

Evidence received since the May 1987 rating decision includes 
private and VA medical records and the transcript of a travel 
board hearing.  A December 1997 private hospital discharge 
summary includes a diagnosis of peptic ulcer disease.  An 
August 2000 private physician's examination report shows that 
the veteran's gastrointestinal system was normal.  

At a September 2000 hearing before the undersigned, the 
veteran indicated that he did not have stomach problems in 
service and that his problems began in the 1950's.  He added 
that private medical providers had informed him in the past 
that he had a stomach disorder.  

In light of the basis for the May 1987 RO denial of this 
claim, the above-mentioned December 1997 private hospital 
discharge summary showing a diagnosis of peptic ulcer disease 
is new and material evidence, and the claim must be reopened.  
Previously it was not shown that the veteran had a 
"stomach" disability; now there is medical evidence that 
such disability exists.  This evidence is so significant that 
it must be considered in order to fairly determine the merits 
of the claim.  

Left Leg Disorder

In his initial claim for compensation benefits in August 
1944, the veteran indicated that he sustained a left leg 
fracture in service.  

Service medical records include a September 1943 Transfer 
Slip which notes medical findings of a left leg contusion and 
questionable fracture.  A left leg disorder was not diagnosed 
at service discharge examination in December 1943.  
A left leg disorder was not diagnosed on February 1945 VA 
examination.  Orthopedic evaluation at the time was normal.  

In a May 1987 rating decision the RO denied service 
connection for a leg injury based on a finding that such 
disorder was not shown.  The veteran was notified of this 
determination and of his procedural and appellate rights by 
VA letter in May 1987.  He did not initiate an appeal of the 
denial within one year of notification.  Hence, this May 1987 
rating decision is also final.

Evidence received since the May 1987 rating decision includes 
private and VA medical records and the transcript of a travel 
board hearing.  A December 1998 private orthopedic 
examination record shows that the veteran suffered a fall at 
home on or about November 1, 1998.  Examination revealed mild 
diffused swelling in the left leg and ankle.  Left leg injury 
was diagnosed.  

At his September 2000 hearing, the veteran indicated that he 
injured his left leg in service as a result of hitting his 
leg against a caisson while riding a horse.  He added that he 
did not have a current disability of the left leg.  

The above-mentioned December 1998 private orthopedic 
examination report that includes a diagnosis of a left leg 
injury is new evidence.  It was not previously of record, and 
is not cumulative.  It is material, as it addresses a basis 
for the previous denial of the claim.  It is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim may be, and is, 
reopened.  

The analysis proceed to review of the claim on a de novo 
basis.  The veteran is not prejudiced by the Board's de novo 
review of the claim, as he already has had the benefit of de 
novo review by the RO, and as no further development is 
indicated.  

After reviewing the cumulative record, the old and the new 
evidence, the Board finds that service connection for a left 
leg disorder is not warranted.  The preponderance of the 
evidence is against a finding that any current left leg 
disorder (see above-discussed December 1998 private medical 
record) is related to the injury treated in service or is 
otherwise related to service.  The veteran was treated one 
time during active duty for a contusion of the left leg in 
September 1943.  There is no further evidence of left leg 
disability in service.  There is no indication that a left 
leg disorder was present at the time of the veteran's 
discharge examination.  The next objective evidence of record 
of the presence of any left leg disorder is more than 50 
years after the veteran's discharge, after an intercurrent 
injury, a fall at home.  Furthermore, in September 2000, the 
veteran testified that he did not have a left leg disorder at 
the time.

The record shows that while the veteran injured his left leg 
during service, that injury was acute in nature and resolved 
without residual disability.  Any left leg disability noted 
in 1998 or since is not shown by any competent evidence to be 
related to the injury in service, or to be otherwise related 
to service.  Accordingly, service connection for a left leg 
disorder is not warranted. 

Lung Disorder

The veteran asserts that he has sarcoidosis as a result of 
exposure to Mustard gas in service.  

The veteran's service medical records include a report of 
examination at induction in March 1943 which revealed no lung 
disorder.  A report of physical examination in December 1943 
indicates that the veteran was to be discharged from service 
because of moderately severe chronic bronchial asthma, 
described as cause undetermined.  The report added that the 
disability existed prior to induction and had not been 
aggravated by military service.  It was noted that the 
veteran did not meet the minimum physical requirements for 
induction.

On VA examination in February 1945 bronchial asthma was not 
found.  There was no evidence of pulmonary disease.  

On private examination in August 1979, examination of the 
lungs showed no rales nor rhonchi.  A CT [computed 
tomography] scan revealed findings consistent with an old 
granulomatous disease, but a superimposed process could not 
be excluded.  

A March 1993 private hospital discharge summary notes that 
the veteran had a history of sarcoidosis of the lung many 
years ago, but had no symptoms on admission.  There was no 
history of either bronchial asthma or pulmonary tuberculosis.  

A private hospital discharge summary dated in December 1997 
shows a diagnosis of sarcoidosis.

A July 1999 private hospital discharge summary shows a 
diagnosis of status sarcoidosis of the lung, inactive.  The 
summary also notes that the veteran denied any history of 
bronchial asthma.

In providing hearing testimony in September 2000 the veteran 
claimed that his currently diagnosed sarcoidosis of the lungs 
was caused by exposure to Mustard gas in service.  He added 
that he did not have lung problems prior to service 
enlistment. He stated that sarcoidosis was first diagnosed in 
1979, and that no doctor had informed him that his 
sarcoidosis was related to service.  

A letter supplied by a private treating physician of the 
veteran dated in December 2000 notes that he had treated the 
veteran for many years for complaints of chest pain and 
shortness of breath.  He mentioned that hilar adenopathy was 
diagnosed in 1979 together with a diagnosis of sarcoidosis of 
the lung.  The physician also noted that the veteran did not 
have either bronchial asthma or emphysema.  

A June 2001 private medical record shows a diagnosis of acute 
bronchitis.

On VA respiratory examination in March 2002, history of 
sarcoidosis of the lung was diagnosed.  The examiner noted 
that at the time of the examination there was no evidence of 
bronchial asthma or emphysema.  The examiner opined that 
while the veteran had suffered from sarcoidosis, it was less 
than 50 percent likely that this condition was associated 
with any possible gas mask testing which would have been 
performed during the veteran's period of service.  

With regard to the veteran's theory that the disorder under 
consideration is the result of exposure to vesicant agents in 
service, 38 C.F.R. § 3.316 is controlling.  That regulation 
provides:

(a)  Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1)  Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2)  Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3)  Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b)  Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition (See 
§ 3.303).

To establish service connection based on exposure to mustard 
gas, the veteran must prove in-service exposure and a 
diagnosis of a current presumptive disability, but is 
relieved of the burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b). Even if the criteria for service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, a veteran is not precluded from establishing service 
connection by proof of direct causation, as noted above.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the veteran is not shown to have a current 
diagnosis of a disease that may be associated with full-body 
exposure to nitrogen or sulfur mustard gas during active 
military service.  See 38 C.F.R. § 3.316.  Also, there is no 
indication that he experienced full-body exposure to nitrogen 
or sulfur mustard gas during service.  Under these 
circumstances, a grant of service connection under 38 C.F.R. 
§ 3.316 is not warranted.  And as sarcoidosis was not 
manifested in the veteran's first postservice year, 
presumptive service connection for such disability is not 
warranted.  

The Board must also address whether the veteran has a lung 
disorder which is directly related to active service, to 
include any claimed vesicant exposure, consistent with 
Combee, supra, and based on proof of direct causation.  The 
record is negative for complaints, findings or treatment of 
sarcoidosis for approximately 35 years following service.  
The Board emphasizes that the evidence of record does not 
show a chronic disease, specifically sarcoidosis, present 
since service or manifest to a compensable degree within a 
year following separation from service.  In view of the 35-
year gap between service and the diagnosis of sarcoidosis, 
the Board finds that there is no basis for establishing 
service connection on a direct basis or on the basis on the 
one-year presumption for sarcoidosis, as set forth above.  
Moreover, there is no competent evidence that establishes 
that the veteran's claimed lung condition, be it sarcoidosis 
or asthma, is due to any event in service.  Bronchial asthma 
was manifested in service, but is not currently shown.  The 
veteran has provided no competent (medical) evidence to 
support his claim and the Board considers the VA examiner's 
opinion, as well as the record, persuasive evidence against 
the relationship theory advanced by the veteran.  Regarding 
the veteran's own opinion that a current lung disorder is 
related to service, the veteran is a layperson, and does not 
have the requisite medical expertise to render a competent 
medical nexus opinion.  Espiritu, supra. 

Without any competent evidence of a nexus between any current 
lung disability, to include sarcoidosis, and service or any 
event therein, the preponderance of the evidence is against 
the claim of service connection for a lung disorder; and that 
claim must be denied.  The evidence is not evenly balanced, 
and the benefit of the doubt doctrine is not for application.  

Heart Disorder and/or Hypertension

The veteran's service medical records reveal no evidence of 
complaints of or treatment for any cardiovascular problem or 
hypertension.  On VA examination in February 1945 no cardiac 
pathology was found.  Hypertension was not reported.  

A March 1979 private physician's letter notes that the 
veteran had hypertension which was controlled.  

A November 1997 private surgery report shows that the veteran 
underwent quintuple coronary bypass.  Coronary artery disease 
with angina pectoris was diagnosed.  

A February 1998 private X-ray report includes diagnoses of 
cardiomegaly and status post coronary bypass surgery.  

A July 1999 private medical record includes diagnoses of mild 
left ventricular dysfunction and severe disease involving a 
hypoplastic right coronary artery and moderately severe 
disease involving the left anterior descending and distal 
circumflex.

A March 2000 private discharge summary includes a diagnosis 
of coronary artery disease with unstable angina.
At a hearing in September 2000 the veteran testified that he 
did not have heart problems prior to his service entry and 
was not treated for heart-related problems during service.  
He mentioned that in 1944 he was treated by a private 
physician who told him his heart was enlarged and that he had 
another five years to live.  He also stated that he had 
undergone coronary artery bypass surgery and that he also had 
hypertension.  

The veteran clearly has coronary artery disease/hypertension.  
However, none of his cardiovascular disorders was manifested 
in service, and there is no competent evidence linking them 
to service.  No cardiovascular disability was shown on 1945 
VA examination.  While the veteran claims that a private 
medical provider informed him in 1944 that he had severe 
cardiovascular problems, records from that provider are 
unavailable.  In an April 2001 letter to the veteran from VA 
informing him of the newly enacted VCAA, he was, in part, 
instructed to submit evidence which supports his claims for 
service connection.  He has not provided VA with records 
pertaining to this claimed 1944 medical treatment/opinion.  
He has indicated that he has no more evidence to submit in 
support of his claims.  The record includes numerous private 
treatment records, which do not show a relationship between 
any diagnosed cardiovascular disorder and service.  Regarding 
the veteran's contentions that there is such relationship, he 
is not competent to render a medical nexus opinion.  
Espiritu, supra. 

The Board has considered whether an examination to determine 
the etiology of the veteran's cardiovascular problems is 
indicated, and has determined it is not.  The Board notes the 
lapse of many years between the veteran's separation from 
service and the first medical evidence of treatment for these 
disorders.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  With no manifestation of cardiovascular symptoms in 
service, an examiner would have no basis for attributing 
current cardiovascular disability to service.  And, as there 
is no evidence that cardiovascular disease was manifested in 
the first postservice year, presumptive service connection 
for such disability is not warranted.  
Without any evidence of a nexus between any current 
cardiovascular disability, to include hypertension, and 
service or any event therein, the preponderance of the 
evidence is against the claim of service connection for a 
heart disorder and/or hypertension; and that claim must be 
denied.  The evidence is not evenly balanced, and the benefit 
of the doubt doctrine is not for application.  


ORDER

The appeal to reopen a claim of service connection for a 
stomach disorder is granted.

The claim of service connection for a left leg disorder is 
reopened, but the claim is denied on de novo review.  

Service connection for a lung disorder is denied.

Service connection for a heart disorder and/or hypertension 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

